Citation Nr: 0819103	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO. 06-22 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a deviated 
nasal septum.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from August 1944 to April 
1946 and from September 1950 to July 1952.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the RO. 


FINDINGS OF FACT

1. In November 2004, the Board denied the veteran's 
application to reopen a claim of entitlement to service 
connection for a deviated nasal septum.

2. Evidence associated with the record since the Board's 
November 2004 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for a deviated nasal 
septum. 


CONCLUSIONS OF LAW

1. The Board's November 2004 decision, which denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a deviated nasal septum, is final. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100 (2004).

2. New and material evidence has not been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a deviated nasal septum. 38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for a deviated nasal 
septum. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

The last time the veteran sought service connection for the 
disability at issue was in November 2004. At that time, the 
Board denied the veteran's application to reopen his claim of 
entitlement to service connection for a deviated nasal 
septum. The veteran was notified of that decision, as well as 
his appellate rights; however, he took no further action, and 
therefore, that decision became final under the law and 
regulations then in effect. 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1103 (2004). The veteran now requests that 
his claim of entitlement to service connection for a deviated 
nasal septum be reopened.

When the veteran requests that a claim for service connection 
be reopened, VA must examine the bases for the denial in the 
prior decision and advise the veteran of the evidence 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. Kent v. Nicholson, 20 Vet. App. 1 
(2006). VA must also notify the veteran of evidence necessary 
to support the underlying claim. Id. 

In January 2006, the RO notified the veteran that his 
previous claim for service connection for a deviated nasal 
septum had been denied because he had not submitted new and 
material evidence to reopen his claim. The RO informed the 
veteran in order to establish service connection for a 
deviated nasal septum, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Although the RO did not clearly identify the deficits in the 
evidence which resulted in the prior denial of his claim, a 
review of the evidence discloses that the veteran knew or 
should have known that he needed to show that his deviated 
nasal septum was a result of an event in service. 

First, the veteran was provided with a copy of the March 2006 
rating decision which denied his application to reopen the 
claim, which noted that the newly submitted evidence did not 
include any objective medical evidence. It was noted that the 
veteran had been advised to submit such evidence. The July 
2006 Statement of the Case reiterated this information. 
During a September 2006 RO hearing, the veteran was 
questioned in depth by his representative and the hearing 
officer 

This action was followed by the issuance of a January 2007 
Supplemental Statement of the Case, which indicated that the 
only evidence that the veteran presented was that of the lay 
testimony he had recently provided - he was specifically 
advised of the need to submit competent medical evidence of 
such a linkage. He was also advised of the bases of the last 
prior final denial of his claim, as found in a November 2004 
Board decision. After this advisement, further evidence was 
received from the veteran, and the application to reopen the 
previously denied claim was readjudicated in a May 2007 
Supplemental Statement of the Case.  

Given this procedural history, it cannot be found that the 
veteran did not know or should have known as a reasonable 
person what information would have substantiated his claim, 
and the basis for the last final denial of service connection 
for a deviated nasal septum. 

In July 2007, the RO notified the veteran that once service 
connection for a particular disability had been established, 
a disability rating would be assigned in accordance with the 
criteria set forth in the VA schedule for evaluating 
disabilities. 38 C.F.R. Part 4. The RO also notified the 
veteran that an effective date for the award of benefits 
would be assigned and would be based, generally, on the date 
of the receipt of the claim for benefits or when the evidence 
showed a level of disability that supported a certain rating 
under the rating schedule. See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

In this case, notice as to the assignment of disability 
ratings and effective dates was not sent to the veteran until 
after the March 2006 decision in which the RO denied the 
veteran's application to reopen his claim of entitlement to 
service connection for a deviated septum. However, the record 
does not show, and the veteran does not contend, that such 
timing notice error has resulted in prejudice to the veteran; 
the veteran's request to reopen his claim is being denied; 
and, thus, a disability rating and effective date will not be 
assigned. Therefore, the Board finds that any notice timing 
error with respect to the assignment of disability ratings or 
effective dates is essentially harmless.

After reviewing the record, the Board finds that the veteran 
has had a meaningful opportunity to participate in the 
development of the claim. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). VA has met its duty to advise the veteran as to what 
evidence is necessary to support the veteran's request to 
reopen his claim of entitlement to service connection for a 
deviated nasal septum. It appears that all relevant evidence 
identified by the veteran has been obtained and associated 
with the claims folder. In this regard, he has not identified 
any outstanding evidence, which could be used to support his 
claim. 

Because the application to reopen his claim is presently 
denied, VA's duty to assist has not attached and there is no 
basis upon which to direct a medical examination. 38 U.S.C.A 
§  5103A(d),(g); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding 
that VA need not provide a medical examination or medical 
opinion until a claim is reopened); Anderson v. Brown, 9 
Vet.App. 542 (1996) (Holding that unless new and material 
evidence has been submitted, the duty to assist does not 
attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 
(2007) (Holding that adequacy of VA medical examination 
mooted upon Board's determination that claimant not entitled 
to reopening of claim, and conduct of VA medical examination, 
when claimant had not presented new and material evidence.)  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of the claim presently decided. See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided). 
Accordingly, the Board will proceed to the merits of the 
appeal. 

Analysis of the Claim

The veteran contends that his deviated nasal septum is the 
result of a tonsillectomy performed during his first period 
of active duty. Therefore, he maintains that VA should reopen 
his claim and grant service connection.

Not only was the veteran's argument before the Board in 
November 2004, he has not submitted competent medical 
evidence to support his theory of the case. Accordingly, the 
Board will deny the veteran's request to reopen his claim of 
entitlement to service connection for a deviated nasal 
septum.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110 (West 2002 and Supp. 2007). The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the veteran served, his medical records and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a) (2007). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except for 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or when clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment. 38 U.S.C.A. § 1111 
(West 2002 and Supp. 2007); 38 C.F.R. § 3.304(b) (2007). 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C. 1153 (West 2002 and Supp. 2007); 38 C.F.R. § 3.306(a) 
(2007). Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
aggravation in service unless the underlying condition, as 
contrasted to symptoms, is worsened. Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991). 

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition. Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service. 38 C.F.R. 
§ 3.306(b) (2007). 

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 
38 C.F.R. § 3.306(b)(1) (2007).

As noted above, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic. When the disease identity is established, there is 
no requirement of evidentiary showing of continuity. 
38 C.F.R. § 3.303(b) (2007). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. Id. 

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2007). 

In November 2004, when the RO denied the veteran's claim of 
service connection for a deviated septum, evidence on file 
consisted of the veteran's service medical records; records 
reflecting the veteran's surgery for a deviated nasal septum 
in May 1948; and records reflecting the veteran's VA 
treatment from 1978 to August 1999. Although the service 
medical records showed that the veteran underwent a 
tonsillectomy in March 1945, the medical records from the 
veteran's first period of active duty were negative for any 
complaints or clinical findings of a deviated nasal septum. 
Such a disorder was no reported until May 1948 when the 
veteran underwent surgical correction of a markedly deviated 
nasal septum, causing partial atresia of the right side of 
the veteran's nose. There was no competent evidence that such 
abnormalities were in any way related to the veteran's first 
period of active duty. Rather, the evidence showed that the 
aretresia was congenital in nature. At the time of the 
Board's decision in November 2004, congenital abnormalities 
were not considered disabilities for which service connection 
could be granted. 38 C.F.R. § 3.303(c). 

In any event, the veteran's 1948 surgery was noted during his 
service entrance examination prior to his second period of 
active duty. It was also noted that following the surgery, 
the veteran's symptoms had recurred and that he continued to 
demonstrate a markedly deviated nasal septum. Although the 
veteran underwent additional surgery in October 1951 and 
February 1952, there was competent evidence on file showing 
that such surgery had been necessitated by any intervening 
disease or injury or any increase in the underlying 
pathology. As such, the usual effects of that surgery, 
including postoperative scars, or absent or poorly 
functioning parts or organs could not be considered service 
connected. 

Since there was no evidence on file that the veteran's 
deviated nasal septum was related to service, either directly 
or by aggravation, the Board confirmed and continued the 
denial of service connection. As noted above, that decision 
became final. The veteran now requests that his claim for 
service connection for a deviated nasal septum be reopened. 


Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105. The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156. The law also provides that evidence 
proffered by a veteran to reopen a claim is presumed credible 
for the limited purpose of ascertaining its materiality, but 
it must be of such significant import that it must be 
considered in order to fairly decide the merits of the 
veteran's claim. Spalding v. Brown, 10 Vet. App. 6, 10 
(1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

New evidence means existing evidence not previously submitted 
to agency decisionmakers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156. 

If new and material evidence is presented, the Board may then 
proceed to evaluate the merits of the claim but only after 
insuring that the duty to assist the veteran in the 
development of his claim has been fulfilled. See Elkins v. 
West, 12 Vet. App. 209 (1999).

Evidence added to the record since the Board's November 2004 
decision consists of records reflecting the veteran's 
treatment by VA from October 2002 to April 2006; the 
transcript of a September 2006 hearing held at the RO before 
a decision review officer; and a March 2007 statement from R. 
G., M.D. 

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is not material as it does 
not tend to fill the deficits in the evidence which existed 
at the time of the Board's denial in November 2004. Although 
the veteran continues to maintain that his deviated nasal 
septum is the result of a tonsillectomy during his first 
period of active duty, he has presented no competent evidence 
to support his contentions. The VA medical records concern 
treatment for disabilities other than a deviated nasal septum 
and are, therefore, of no force or effect in the instant 
appeal. Although Dr. G. notes that the veteran is service-
connected (Service connection is in effect for a left 
varicocele and for tonsillitis, each evaluated as 
noncompensably disabling.) and continues to have significant 
deviation of the nasal septum, he does not report a nexus 
between that disability and the veteran's service. 

The only reports of a relationship to service continue to 
come from the veteran. While the veteran was a medical 
technician during his first period of active duty, there is 
no evidence that he worked in the field of otolaryngology. 
Moreover, there is no evidence that he has worked in the 
medical field in the 60 years since that time. Rather, the 
evidence shows that he is a retired school teacher. With 
respect to the medical profession, he is, effectively, a 
layman. As such, he is not qualified to render opinions which 
require medical expertise, such as the diagnosis or cause of 
a particular disability. 38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). Therefore, his 
opinion, without more, cannot be considered competent 
evidence of service connection. 

After reviewing the claims file, the Board finds that the 
foregoing records and reports provide no competent evidence 
that the veteran's deviated nasal septum is anything other 
than congenital in nature or that it is in any way related to 
service, either through incurrence or aggravation. The 
additional evidence is, essentially, cumulative in nature or 
redundant of the evidence on file at the time of the Board's 
decision in November 2004. Even when considered with the 
evidence previously of record, it does not raise a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a deviated septum. Therefore, it is 
not new and material and is not sufficient to reopen the 
claim. Accordingly; the appeal is denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a deviated nasal septum is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


